 



Exhibit 10.22

[a07153a0715300.gif]

ORDER FOR SUPPLIES OR SERVICES PAGE 1 OF 15 1. CONTRACT/PURCH. ORDER/ AGREEMENT
NO. 2. DELIVERY ORDER/CALL NO. 3. DATE OF ORDER/CALL 4. REQ./PURCH. REQUEST NO.
N00421-02-D-3189 0003 2004 Sep 23 SEE SCHEDULE 5. Priority 6. ISSUED
BY            CODE            N00421 7. ADMINISTERED BY (IF OTHER THAN 6)
CODE            S0701A NAVAL AIR WARFARE CENTER AD (PAX) CODE 2.5.1.4.5 BLDG.
441 DCM HARTFORD 21983 BUNDY ROAD 130 DARLIN STREET PATUXENT RIVER, MD 20670
EAST HARTFORD, CT 06108-3234 8. DELIVERY FOB X            DESTINATION OTHER (See
Schedule if other.) 9. CONTRACTOR            CODE 1XPH2 FACILITY 10. DELIVER TO
FOB POINT BY (DATE) 11. MARK IF BUSINESS IS (YYYYMMDD) SEE SCHEDULE JMAR/SAL
NANOLITHOGRAPHY INC            X            SMALL NAME ROBERT SELZER 12.
DISCOUNT TERMS            SMALL AND 21 GREGORY DRIVE            NET 30
DAYS            DISADVANTAGED ADDRESS SOUTH BURLINGTON, VT 05403 WOMEN-OWNED 13.
MAIL INVOICES TO THE ADDRESS IN BLOCK SEE ITEM 15 15. PAYMENT WILL BE MADE
BY            CODE DFAS COLUMBUS CENTER            MARK ALL DFAS-CO/NORTH
ENTITLEMENT OPERATIONS            PACKAGES AND 14. SHIP
TO            CODE            PO BOX 182266 PAPERS WITH IDENTIFICATION NUMBERS
IN SEE SCHEDULE            COLUMBUS, OH 43218-2266 HQ0337 BLOCKS 1 AND 2. 16.
TYPE OF            DELIVERY/ ORDER            CALL            X            This
delivery order/call is issued on another Government agency or in accordance with
and subject to terms and conditions of above numbered contract.
PURCHASE            Reference your quote dated Furnish the following on terms
specified herein. REF : ACCEPTANCE. THE CONTRACTOR HEREBY ACCEPTS THE OFFER
REPRESENTED BY THE NUMBERED PURCHASE ORDER AS IT MAY PREVIOUSLY HAVE BEEN OR IS
NOW MODIFIED, SUBJECT TO ALL OF THE TERMS AND CONDITIONS SET FORTH, AND AGREES
TO PERFORM THE SAME. JMAR/SAL NANOLITHOGRAPHY, INC. ROBERT
SELZER            ROBERT SELZER, VP OF TECHNOLOGY 2004-09-23 NAME OF
CONTRACTOR            SIGNATURE            TYPED NAME AND TITLE            DATE
SIGNED X            If this box is marked, supplier must sign Acceptance and
return the following number of copies: 2 (YYYYMMDD) 17. ACCOUNTING AND
APPROPRIATION DATA/LOCAL USE See Schedule 20 QUANTITY ORDERED/ 18. ITEM NO. 19.
SCHEDULE OF SUPPLIES/SERVICES            ACCEPTED* 21 . UNIT 22. UNIT PRICE 23.
AMOUNT SEE SCHEDULE 24. UNITED STATES OF AMERICA TEL: EMAIL: *If quantity
accepted by the Government is same as quantity ordered, indicate by X. If
different, enter actual quantity accepted below quantity ordered and encircle.
BY: CONTRACTING/ORDERING OFFICER 25.TOTAL $2,100,000.00 26. DIFFERENCES 27A.
QUANTITY IN COLUMN 20 HAS BEEN
INSPECTED            RECEIVED            ACCEPTED, AND CONFORMS TO THE CONTRACT
EXCEPT AS NOTED c. DATE b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE
(YYYYMMDD) d. PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE SUE
R. WAINWRIGHT 2004/09/23 SUE R. WAINWRIGHT e. MAILING ADDRESS OF AUTHORIZED
GOVERNMENT REPRESENTATIVE 28. SHIP NO. 29. DO VOUCHER NO. 30. INITIALS PARTIAL
33. AMOUNT VERIFIED f. TELEPHONE NUMBER            g. E-MAIL
ADDRESS            FINAL 32. PAID BY            CORRECT FOR 31. PAYMENT 36. I
certify this account is correct and proper for payment. COMPLETE 34. CHECK
NUMBER a. DATE (YYYYMMDD) b. SIGNATURE AND TITLE OF CERTIFYING
OFFICER            PARTIAL FINAL 35. BILL OF LADING NO. 40. TOTAL 42. S/R
VOUCHER NO. 37.RECEIVED AT 38. RECEIVED BY 39. DATE RECEIVED 41 S/R ACCOUNT NO.
DD Form 1155, DEC 2001 PREVIOUS EDITION IS OBSOLETE

 



--------------------------------------------------------------------------------



 



     Section B — Supplies or Services and Prices

                              ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT  
UNIT PRICE     AMOUNT  
0001
      1   Lot   $ 2,100,000.00     $ 2,100,000.00  
 
  SUPPLIES OR SERVICES                        
 
  FFP                             Develop, design, and provide semiconductor
chips and related Point X-Ray Lithography Technology, material and services in
accordance with the Attachment (1) Statement of Work (SOW), Attachment
(2) Milestone Payment Schedule and Attachment (3) Performance Questionnaire.
 
  FOB: Destination                        
 
  PURCHASE REQUEST NUMBER: 0031890003                    
 
                         
 
              NET AMT   $ 2,100,000.00  

                              ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT  
UNIT PRICE     AMOUNT  
000101
          Lot                     FUNDING IN SUPPORT OF LINE ITEM 0001          
         
 
  FFP                             FOB: Destination                        
PURCHASE REQUEST NUMBER: 0010111063                    
 
                         
 
              NET AMT   $ 0.00  
 
  ACRN AA                   $ 2,100,000.00  
 
  CIN: 001011106300001                        

 



--------------------------------------------------------------------------------



 



                              ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT  
UNIT PRICE     AMOUNT  
0002
          Lot           NSP
 
  SUPPLIES OR SERVICES                        
 
  FFP                        
 
  Scientific and Technical data for Item 0001 in accordance with Exhibit “A”
Contract Data Requirements List DD-Form 1423          
 
  FOB: Destination                        
 
                         
 
              NET AMT        

                              ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT  
UNIT PRICE     AMOUNT  
0003
          Lot           NSP
 
  SUPPLIES OR SERVICES                        
 
  FFP                        
 
  Administrative and Financial Data for Item 0001 in accordance with Exhibit “B”
Contract Data Requirements List DD-Form 1423          
 
  FOB: Destination                        
 
                         
 
              NET AMT        

 



--------------------------------------------------------------------------------



 



Section E — Inspection and Acceptance

INSPECTION AND ACCEPTANCE TERMS

     Supplies/services will be inspected/accepted at:

                  CLIN   INSPECT AT   INSPECT BY   ACCEPT AT   ACCEPT BY
0001
  N/A   N/A   N/A   N/A
000101
  N/A   N/A   N/A   N/A
0002
  N/A   N/A   N/A   Government
0003
  N/A   N/A   N/A   Government

 



--------------------------------------------------------------------------------



 



Section F — Deliveries or Performance

DELIVERY INFORMATION

                  CLIN   DELIVERY DATE   QUANTITY   SHIP TO ADDRESS   UIC  
0001
  POP 23-SEP-2004 TO   N/A   NAVAL AIR WARFARE CENTER (PAX)   N00421

  30-JUL-2005       SUPPLY DEPARTMENT BLDG.665    

          47179 VAUGHN RD. (NASSU)    

          PATUXENT RIVER MD 20670-1614    

          FOB: Destination      
000101
  N/A   N/A   N/A   N/A  
0002
  POP 23-SEP-2004 TO   N/A   NAVAL AIR WARFARE CENTER (PAX)   N00421

  30-JUL-2005       SUPPLY DEPARTMENT BLDG.665    

          47179 VAUGHN RD. (NASSU)    

          PATUXENT RIVER MD 20670-1614    

          FOB: Destination      
0003
  POP 23-SEP-2004 TO   N/A   (SAME AS PREVIOUS LOCATION)   N00421

  30-JUL-2005       FOB: Destination    

 



--------------------------------------------------------------------------------



 



Section G — Contract Administration Data

ACCOUNTING AND APPROPRIATION DATA

AA: 9740400 1304 252 00019 0 050119 2D 000000
COST CODE: AIR406541110
AMOUNT: $2,100,000.00
CIN 001011106300001: $2,100,000.00

 



--------------------------------------------------------------------------------



 



Section J — List of Documents, Exhibits and Other Attachments

STATEMENT OF WORK
ATTACHMENT (1)

ADVANCED MANUFACTURING OF X-RAY PROXIMITY MASKS FOR SUB-100nm DEVICES

SEPTEMBER 3, 2004



1   INTRODUCTION/BACKGROUND



  1.1        The effectiveness of our 21st Century Warfighting capability is
predicated on a combination sensor and communications networks that enable the
timely flow of the “right” information to all echelons of Warfighters engaged in
military operations. Such technology is necessary to provide warfighters the
Single Integrated Picture (SIP)/Common Operational Picture (COP) required to
engage an enemy. These technologies can also be used for humanitarian
applications as well as for evaluation of the real and/or synthetic systems. At
the heart of these military and homeland defense systems are advanced technology
components (e.g., processors, RF sub-systems, photonics, MEM’s, system-on-a-chip
(SOC), etc.), which provide the US substantial advantage over any adversary. The
performance of these enabling technologies has continued to advance at an
amazing rate — this rate is referred to as Moore’s Law. One of the major factors
contributing to this growth in computational performance, efficiency, spectrum
of performance, bandwidth, etc. is the ability to manufacture these products
with ever decreasing geometries using advanced lithographic tools, including
X-ray lithography. Both the Government and industry have invested in X-ray
lithography technology development and demonstration since the 1980’s at a level
approaching a billion dollars. Such tools now exist in small numbers and are
being used for defense products on a limited basis. X-ray lithography is not yet
an accepted technology for commercial device manufacturing. Because of the
importance of the X-ray Program and technology to the U.S. Defense community,
this effort to advance the mask technology and bridge the gap between limited
defense applications and self-sustaining commercial responsibility is
established with this contract. Hence, work under this contract shall give
preference to defense applications but will also seek commercial business in
order to eventually establish a self-sustaining business capability.     1.2  
     The focus of this Program is the development of the U.S. X-ray mask source
and the JMAR/BAES ability to expose these masks for DOD and commercially related
programs. To help accomplish these goals, JMAR will award a subcontract to
BAESystems, Nashua, NH to demonstrate the fabrication of an Air Force Research
Laboratory (AFRL) device to be used in space and other applications. BAE Systems
Nashua and Manassas together with JMAR propose to demonstrate fabrication of
CRAM with 35-50 nm contact holes enabling 4 Mb and higher densities. The
demonstration involves fabrication of CRAM wafers utilizing chalcogenide at the
Mansassas Foundry

 



--------------------------------------------------------------------------------



 



      up to the chalcogenide via hole level. Via hole lithography will be
performed utilizing current X-ray lithography tools such as DPF system at Nashua
and CP system at Burlington. The wafers will then be completed and evaluated at
Manassas. The proposed program includes two reduction printing approaches. This
demonstration will enable future production of high density CRAM using X-ray
lithography for high-priority, military and space applications.
Chalcogenide-based memories, when combined with a Rad Hard CMOS base technology,
provide an attractive solution meeting the needs of space-based applications for
non-volatile memory.     1.3        The Contractor is developing the technology
for limited manufacturing of X-ray Proximity Masks for sub-100 nanometer
(nm) devices. The initial work will build on efforts either previously or
currently sponsored by the Government — largely DARPA — as well as the private
sector. The Army Research Lab has expressed great interest in an X-ray
Microscope (XRM) and X-ray NanoProbe (XNP). Order to demonstrate these tools a
type of X-ray mask called a “Zone Plate” or ZP mask is needed. JMAR will use
technology developed under the mask program to produce ZP masks and usable ZP
optics for these important developments. As the program progresses work may
include the appropriate infrastructure technologies (e.g., materials/films for
masks, mask blanks, cleaning technology, resists, patterning tools, metrology,
inspection technology, handling technology, etc.). In doing so, the Contractor
may form sub-contracting and/or teaming arrangements with necessary partners to
sustain a mask making capability for defense and commercial applications. Masks
fabricated during this effort may be for internal use of the Contractor, his
teammates, for outside defense/commercial customers, or for delivery to the
Government.



2   SCOPE



  2.1        The Contractor and CNTech, working under a task already funded in
BAA 01-08, will obtain and provide for evaluation XRL/CPL/ZP masks using the
services of this proposal. The purpose of this effort is to characterize masks
and membrane films for Next Generation X-ray (NGX), X-Ray Microscope (XRM) and
X-ray NanoProbe (XNP), in particular X-ray mask substrates and optics. This work
will be accomplished in cooperation with vendors of thin films. An additional
goal of this effort will be to establish a commercial U.S.-based supplier or
suppliers of thin-fil or other substrates for X-ray masks. The scope of the
study includes evaluation of thin films for membranes from various vendors. The
surface roughness, stress and thickness uniformity, and composition will be
evaluated by conventional surface analysis techniques. Also, the capability of
using the thin films to form membranes will be evaluated through the production
of actual NGL mask substrates and masks. Further, these masks will be evaluated
for use in wafer printing X-ray optics (contract and optical alignment
capability) and for radiation damage at BAE Systems, Nashua NH.     2.2   As the
program progresses, it may be necessary for the contractor to lease or purchase
appropriate tools or technology to enable the operation of a

 



--------------------------------------------------------------------------------



 



      mask prototype manufacturing facility. This is considered to be within the
scope of the overall effort, but not deemed necessary under this delivery order.
Recommendations for future leases/purchases will be described in CDRL Item A004,
the detailed program plan.     2.3        Assumptions



  2.3.1   Right-to-use licenses for any Contractor-proprietary designs or
software shall be provided for the duration of the initial funded contract
period of performance.



  2.4        Constraints



  2.4.1   Right-to-use licenses do not imply transfer of ownership or rights to
proprietary development.



3.0   REQUIREMENTS   3.1   The contractor shall continue the development of
XRL-CPL-ZP mask technology and shall deliver 16 advanced masks.   3.2   The
contractor shall demonstrate the exposure capability of these masks to make
devices using facilities with the necessary requisite equipment and expertise,
i.e. BAES XRL Dense Plasma Source in Nashua, NH and the facilities of JMAR
Systems CPL source in Burlington, VT.   3.3   The contractor, shall support the
build of 4MB CRAM devices (i.e. utilizing a subcontract with BAE Systems) in
conjunction with a joint AFRL-BAES Manassas program and help design 16MB CRAM
devices.   3.4   The contractor shall support BAE Systems’ build of advanced
F-22 MMIC devices by procuring XRL- CPL masks for the next generation devices.  
3.5   The contractor shall support work initiated by CNTech under previous DARPA
programs. JMAR, under a subcontract to CNTech will develop a “Mesa Mask” or
“Butte Mask” form factor. JMAR will verify the capability of this form factor to
do close gap- high resolution XRL-CPL-ZP.   3.6   The contractor shall
facilitate the manufacture of XRL-CPL-ZP masks using a new U.S. supplier. This
will be accomplished under a subcontract with CNTech who will act as the
contractor’s “Expert” for mask process in teaching the techniques needed for
XRL-CPL-ZP mask manufacture to XRADIA of Concord, CA.   3.7   The contractor
shall manage a subcontract with UVM who will model the Aeroelastic performance
of XRL-CPL-ZP masks to ensure the ability to design future masks with smaller
gapping capabilities. They will also validate the mechanical designs provided
under the other CNTech and XRADIA subcontracts, looking at the performance of
the MESA or Butte Mask and thicker substrates.

 



--------------------------------------------------------------------------------



 



3.8   The contractor shall continue to develop a supply of U.S. sources mask
membranes from FLXmicro in Solon, OH. U.S. and Canadian manufacturers of masks
under this contract will obtain their mask blanks from FLXmicro.   3.9   The
contractor shall, using mask making tools obtained from IBM, inspect all
produced masks for compliance with design and specification parameters and
report on the results.   3.10   The contractor shall manage the manufacture and
delivery of the cited XRL-CPL-ZP mask (sets) during the contract timeframe. A
total of 16 masks shall be delivered under the contract. The mix and quantities
listed below may be periodically reviewed with team members and the government
and may be adjusted to meet program needs. JMAR systems shall give preference to
the U.S. suppliers according to demonstrated quality, cost and delivery. JMAR
systems shall notify NAVAIR contracts, in writing, before any changes are made
to the type or quantity of masks to be delivered.   3.11   Prior to shipment,
CNTech, XRADIA, Quantiscript and NTT-AT will measure all products to determine
conformance with the Product Performance Specifications. JMAR will in turn
receive, verify specifications and inspect each mask prior to actual exposure
testing at JMAR, BAES or both sites following delivery and acceptance by JMAR
Systems. The quality of the masks and exposures will be reported on in the
Monthly Program Status Report (MPSR).   3.12   JMAR Systems shall provide
Program Management of all tasks in the SOW.   3.13   Performance Measurement  
3.13.1   The Contractor shall participate in an evaluation of no less than every
six months using the survey found in Attachment (2) entitled “Performance
Measurement Survey.” The TPOC is responsible for facilitating the collection
process and ensuring that performance metrics are obtained in accordance with
said schedule.   3.13.2   Results of this survey will be used to determine
future Task Order awards and/or continuation of current Task Order awards under
this IDIQ Contract. Less than favorable responses may adversely impact
continuation of performance on respective Delivery/Task Orders.   3.13.3   The
PCO and the TPOC will review the assessed metrics within two weeks of submission
by the contractor. Performance metrics will be shared with the contractor at the
end of each collection and assessment period.

 



--------------------------------------------------------------------------------



 



4   DELIVERABLES



  2.5        The contractor, in collaboration with CNTech, XRADIA, Quantiscript
and NTT-AT shall provide the following masks as deliverables:



4.1.1   Five (5) CRAM masks from XRADIA via the CNTech subcontracts   4.1.2  
Four (4) CRAM masks from Quantiscript Purchase Orders   4.1.3   Four (4) ZP
masks for XRM/XNP from CNTech Purchase Orders   4.1.4   Three (3) 80nm LED array
and test masks from NTT-AT Purchase Orders



  2.6        The contractor shall submit a monthly progress/status/milestone
report in accordance with CDRL Item A002 contained in the basic contract award.



  4.1.   The contractor shall submit a monthly funds expenditure report in
accordance with CDRL Item B001 contained in the basic contract award for the
Period of Performance.     4.2.   The contractor shall submit agenda,
presentation material and minutes at all planning or technical interchange
meetings in accordance with CDRL Items A003, A007 and A008. Contractor shall
distribute minutes of all reviews and TIMS within ten (10) working days of
completion of the review/meeting.     4.3.   The contractor shall submit a
detailed program plan in accordance with CDRL Item A004 contained in the basic
contract award.     4.4.   The contractor shall submit a Delivery Order Summary
Report in accordance with CDRL Item A005 contained in the basic contract award.
    4.5.   The contractor shall submit an Acceptance Test Plan in accordance
with CDRL Item A006 contained in the basic contract award.     4.6.   The
contractor shall submit a Final Report in accordance with CDRL Item A009
contained in the basic contract award.     4.7.   The contractor shall submit a
Data Accession List/Internal Data in accordance with CDRL Item A010 contained in
the basic contract award.

 



--------------------------------------------------------------------------------



 



     PAYMENT MILESTONE SCHEDULE
     ATTACHMENT (2)

                                                                               
                          Percent-                                   Event Type
          Accomplishment     Verification     age of                       CLIN
    Event No.     (See Note 1)     Description     expected     Method    
Payment       Event Value       Target Date                                    
                     
0001
    1     S     Continued development of XRL-CPL-ZP mask technology and design
of 16 advanced masks.     Place subcontracts with CNTech, BAE and Brian Grennon;
provide engineering development and mgmt oversight.     Copies of executed
subcontract agreements with CNTech, BAE & B. Grennon.       20 %     $ 419,518  
    30-Sep-04                                                          
0001
    2     C     Demonstrate the exposure capability of these masks to make
devices using facilities with the necessary requisite equipment and expertise.  
  Conduct demonstrations (Sow 3.2) using BAE XRL Dense Plasma Source and JMAR
Systems CPL Source; and, submit monthly status reports which demonstrates
commensurate/timely progress on mask technology.     Certification by the
Contractor; and, assessment by TPOC that monthly status reports demonstrate
commensurate progress on mask technology includes report on validation of
mechanical designs.       13 %     $ 265,951       30-Oct-04                    
                                     
 
    3     C     Continued development of XRL-CPL-ZP mask technology; support the
build of 4MB CRAM devices (BAE) and contribute to the design of XRL-CPL-ZP masks
in conjunction with a joint AFRL-BAES Manassas program and help design of 16 MB
CRAM devices; and, provide for the modeling of the Aeroelastic performance of
XRL/CPL masks to ensure the ability to design future masks with smaller gapping
capabilities.     Place subcontract with UVM for modeling; payments to
subcontractor's current; provide required engineering development and mgmt over
site to ensure progress is made IAW contract objectives; and, submit monthly
status reports which demonstrates commensurate/timely progress on mask
technology. Validate mechanical designs provided under the CNTech and XRADIA
subcontracts.     Copy of executed subcontract agreement with UVM; payments to
subcontractors current; and, assessment by TPOC that monthly status reports
demonstrate commensurate progress on mask technology includes report on
validation of mechanical designs). Certification by the Contractor.       9 %  
    184,153       30-Nov-04                                                    
     
0001
    4     C     Continued development of XRL-CPL-ZP mask technology; facilitate
the manufacture of XRL/CPL masks using a new US supplier. Demonstrate the
exposure capability of these masks to make devices using facilities with the
necessary requisite equipment and expertise.     Interim payments to and
coordination with BAE, CNTech (2 POs) & UVM for work on evaluation of masks.
Majority of materials purchased. Required Monthly Status reports submitted.    
Delivered in place 5 masks and Progress; and, assessment by TPOC that monthly
status reports demonstrate commensurate progress on mask technology.
Certification by the Contractor.       14 %       288,276       30-Dec-04      
                                                 

 



--------------------------------------------------------------------------------



 



                                                                               
                          Percent-                               Event Type    
      Accomplishment     Verification     age of                   CLIN    
Event No.     (See Note 1)     Description     expected     Method     Payment  
    Event Value       Target Date                                              
           
0001
    5     C     Continued development of XRL-CPL-ZP mask technology.     Three
(3) masks developed, final payments (excluding fee) to subcontractors, payment
to BAE for 3 additional masks, trips to BAE Manassas for engineering development
and coordination.     Certification by Contractor. Three (3) masks delivered in
place. Copy of order to BAE for additional (3) masks. An assessment by TPOC that
monthly status reports demonstrate commensurate progress on mask technology.    
  22 %     $ 456,105       30-Mar-05                                            
             
0001
    6     C     Continued development of XRL-CPL-ZP mask technology.     Eight
(8) masks delivered. Final fee payment to BAES for CRAM Effort -fee. On-site
overview/support to BAE Manassas.JMAR to inspect materials at BAE.    
Certification by Contractor. Eight (8) masks delivered in place. Copy of order
to BAE for additional masks. Copy of receipt of masks delivered by CNTech. A
written assessment by TPOC that monthly status reports demonstrate commensurate
progress on mask technology.       13 %     $ 275,997       30-Jun-05          
                                               
0001
    7     C     Final Payment for Year 3 Mask Contract with JMAR Systems Final
Inspection and Acceptance of Products.     Final Acceptance of all products
produced during YR3 Mask Contract. Verification of specifications for
conformance with the Product Performance Specifications. Delivery of all
products (16). Final Report submitted.     Copies of verification documentation.
DD-250 signed-off by the Government's TPOC.       10 %     $ 210,000      
30-Jul-05                                                          
TOTAL
                                    100 %     $ 2,100,000                      
                                         

Note 1: Event type: Severable (S) or Cumulative (C)

 



--------------------------------------------------------------------------------



 



PERFORMANCE QUESTIONNAIRE
ATTACHMENT (3)

PERFORMANCE MEASUREMENT SURVEY



1.   Understanding of The Technology

                                                                               
                    Poor                                                        
                            Excellent      
1
      2         3         4         5         6         7         8         9  
      10      

Rating Based Upon:
oPeer/Colleague Recognition (Do you and/or others consider them subject matter
experts)
þPublished and/or Presented Material (Papers, Articles, Lectures/Presentations,
etc.)
þPast Contracts and Subcontracts Experience
oOther:



 



 



 



 



2.   Ability to Incorporate Technology Into Relevant Priority Programs/Systems

                                                                               
                    Poor                                                        
                            Excellent      
1
      2         3         4         5         6         7         8         9  
      10      

Rating Based Upon:
þTechnology Advancing Towards Desired Goal
þRelevance To Current/Projected Fleet Needs
oWill It Be Delivered To Customers In A Timely Manner
þDemonstrated Ability to Incorporate Technology into Applicable
Platforms/Systems
þDemonstrated Knowledge of Related Systems/Network
oOther:



 



 



 



 



3.   Ability To Plan, Coordinate and Manage a Development Effort

                                                                               
                    Poor                                                        
                            Excellent      
1
      2         3         4         5         6         7         8         9  
      10      

Rating Based Upon:
þAppropriate Personnel/Resources
þCost Accountability
þAbility To Adapt to Evolving Developmental Environment
oEarly Identification of Problems/Issues/Risks and Develop Mitigations Plans
oUtilized Disciplined Program Planning and Tracking Methodology
oOther:



 



 



 



 

4. Understanding of Applicable Procedures

                                                                               
                    Poor                                                        
                            Excellent      
1
      2         3         4         5         6         7         8         9  
      10      

 



--------------------------------------------------------------------------------



 



Rating Based Upon:
oPatents (Filing Procedures, Timeliness of Filing)
oTest and Evaluation Plans/Approvals (to include flight testing if applicable)
oSecurity/OPSEC
þInformation Technology (IT)
oCommercial Software Development Standards
þIEEE Standards
þSystem Engineering and Development Standards
oNAVAIR Standards
oOther:



 



 



 



 

Exhibit/Attachment Table of Contents

              DOCUMENT TYPE   DESCRIPTION   PAGES   DATE
Attachment 1
  Statement of Work   3    
Attachment 2
  Payment Milestone Schedule   2    
Attachment 3
  Performance Questionnaire   2    
Attachment 4
  TEST   5    

 